                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                     )
                                              )
               Plaintiff,                     )       ORDER
                                              )
       vs.                                    )
                                              )
Ryan John Lenoir,                             )       Case No. 4:13-cr-186
                                              )
               Defendant.                     )


       On February 21, 2020, the court issued an order releasing defendant to Prairie St. John’s

inpatient substance abuse treatment program. (Doc. No. 266). Among the conditions of release

contained in that order was the requirement that defendant surrender to the United States Marshal’s

office in Fargo and return to custody upon his discharge from Prairie St. John’s inpatient treatment

program. (Id.).

       On April 1, 2020, defendant filed a Motion to Modify Conditions of Release. (Doc. No. 260).

He advises that he is scheduled to complete Prairie St. John’s inpatient treatment program this week

and then transition into its non-intensive outpatient treatment program. He seeks modification of

the court’s February 21, 2020, order to permit him to reside at his apartment in Fargo upon his

discharge from Prairie St. John’s inpatient treatment program so that he continue his treatment on

an outpatient basis.

       The court GRANTS defendant’s motion (Doc. No. 269). The requirement that defendant

surrender to the United States Marshal upon his discharge from Prairie St. John’s outpatient

treatment program is stricken. Upon his discharge from Prairie St. John’s inpatient treatment

program, defendant shall reside at his apartment in Fargo and shall not change this residence without


                                                  1
prior authorization from the pretrial services office. Defendant shall report to the Pretrial Services

Officer at such times and in such manner as designated by the Officer. All other conditions of

release set forth in the court’s February 21, 2020, order remain in effect.

       IT IS SO ORDERED.

       Dated this 2nd day of April, 2020.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court




                                                  2
